Name: Commission Regulation (EU) NoÃ 98/2014 of 3Ã February 2014 amending Annexes II and III to Regulation (EC) NoÃ 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  international trade;  marketing;  consumption
 Date Published: nan

 4.2.2014 EN Official Journal of the European Union L 33/3 COMMISSION REGULATION (EU) No 98/2014 of 3 February 2014 amending Annexes II and III to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (1), and in particular Article 26 thereof, Whereas: (1) Annex II to Regulation (EC) No 110/2008 provides for the possibility to use the term dry for the category of spirit drink London gin. That spirit drink is not allowed to contain added sweetening exceeding 0,1 gram of sugars per litre. For the categories of spirit drinks gin and distilled gin there is no established limit for the addition of sweetening. However, when gin and distilled gin are produced without sugar or with a sugar content not exceeding 0,1 gram per litre, the possibility to use the term dry should be extended to those spirit drinks as defined in that Annex. (2) Hungary has applied for the registration of Ã jfehÃ ©rtÃ ³i meggypÃ ¡linka as a geographical indication in Annex III to Regulation (EC) No 110/2008, in accordance with the procedure provided for in Article 17(1) of that Regulation. Ã jfehÃ ©rtÃ ³i meggypÃ ¡linka is a fruit spirit traditionally produced in Hungary, exclusively from the sour cherry varieties Ã jfehÃ ©rtÃ ³i fÃ ¼rtÃ ¶s and Debreceni bÃ termÃ . The main specifications of the technical file for Ã jfehÃ ©rtÃ ³i meggypÃ ¡linka were published in the Official Journal of the European Union (2) for the purposes of the objection procedure, pursuant to Article 17(6) of Regulation (EC) No 110/2008. As the Commission did not receive any objections in accordance with Article 17(7) of Regulation (EC) No 110/2008, the name Ã jfehÃ ©rtÃ ³i meggypÃ ¡linka should be registered as a geographical indication in Annex III to that Regulation. (3) The geographical indications Polska WÃ ³dka/Polish Vodka and Originali lietuviÃ ¡ka degtinÃ /Original Lithuanian vodka are registered for product category 15, Vodka, of Annex III to Regulation (EC) No 110/2008. However, the technical specifications for those geographical indications also cover flavoured vodka. Therefore, those geographical indications should also be included in product category 31, Flavoured vodka, of that Annex. In order to inform the consumer of the true nature of the product, the label of that type of vodka should bear the sales denomination flavoured vodka or vodka with the predominant flavour. (4) Regulation (EC) No 110/2008 should therefore be amended accordingly. (5) To facilitate the transition from the rules provided for in Regulation (EC) No 110/2008 to those set out in this Regulation, the marketing of existing stocks should be foreseen until they run out and the use of labels printed before the date of entry into force of this Regulation should be allowed until 31 December 2015. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Annexes II and III to Regulation (EC) No 110/2008 are amended as follows: (1) Annex II is amended as follows: (a) in point 20 Gin, the following point (d) is added: (d) The term gin  may be supplemented by the term dry  if it does not contain added sweetening exceeding 0,1 gram of sugars per litre of the final product.; (b) in point 21 Distilled gin, the following point (d) is added: (d) The term distilled gin  may be supplemented by the term dry  if it does not contain added sweetening exceeding 0,1 gram of sugars per litre of the final product.; (2) Annex III is amended as follows: (a) in product category 9 Fruit spirit, the following entry is added: Ã jfehÃ ©rtÃ ³i meggypÃ ¡linka Hungary (b) in product category 31 Flavoured vodka, the following entries are added: Polska WÃ ³dka/Polish Vodka (3) Originali lietuviÃ ¡ka degtinÃ /Original Lithuanian vodka (3) Poland Lithuania Article 2 Spirit drinks not meeting the requirements of Regulation (EC) No 110/2008 as amended by Article 1 of this Regulation may continue to be placed on the market until stocks run out. Labels printed before the date of entry into force of this Regulation may continue to be used until 31 December 2015. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 39, 13.2.2008, p. 16. (2) OJ C 85, 18.3.2011, p. 10. (3) This product must bear on the label the sales denomination flavoured vodka . The term flavoured  may be replaced by the name of the predominant flavour..